United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1173
Issued: January 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 8, 2012 appellant filed a timely appeal from the December 6, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which found him at fault
in creating an overpayment. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $140,814.99; and (2) whether he was at fault in creating the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 29, 2002 appellant, then a 40-year-old city letter carrier, filed an occupational
disease claim alleging that he sustained bilateral knee injuries as a result of employment
activities.2 OWCP accepted his claim for bilateral medial meniscal tears and aggravation of
traumatic arthropathy. Appellant returned to full-time, unrestricted duty on March 4, 2006, at
which point OWCP terminated him from the compensation rolls.
On July 18, 2006 OWCP issued schedule awards for a 50 percent permanent impairment
of appellant’s left leg and a 50 percent impairment of the right leg. The period of the awards ran
from May 1, 2006 to November 6, 2011.
In a letter dated August 10, 2006, appellant requested a lump sum in lieu of periodic
schedule award payments. By letter dated September 22, 2006, OWCP acknowledged his
request and asked him to complete an enclosed form authorizing the one-time, lump-sum
payment of $152,037.62 in full satisfaction of his schedule award. On September 26, 2006
appellant signed the release form accepting a lump-sum payment in lieu of future periodic
payments during the period of the award.
The record reflects that appellant received the lump-sum award in the amount of
$152,037.62, but he also continued to receive periodic compensation payments under the award
through October 23, 2010. A December 2, 2010 payment worksheet reflects payments to
appellant from May 1, 2006 to October 23, 2010 in the amount of $140,814.99.
On December 3, 2010 OWCP issued a preliminary determination that appellant had
received an overpayment in the amount of $140,814.99. It found him at fault in creating the
overpayment on the grounds that he knew or should have reasonably known the payments were
incorrect.
On an overpayment recovery questionnaire, appellant requested a telephone conference.
The form reflected that he had monthly income in the amount of $4,736.00 and monthly
expenses in the amount of $5,899.00. The record does not contain any supporting
documentation.
In a January 6, 2011 decision, OWCP found that appellant was at fault in creating an
overpayment in the amount of $140,814.99 because he accepted payments that he knew or
reasonably should have known were incorrect.
Appellant appealed the January 6, 2011 decision to the Board. In an order dated
September 28, 2011, the Board found the case was not in posture for a decision due to OWCP’s
failure to provide appellant with a telephonic hearing. The case was remanded to OWCP for the
requested hearing and a de novo decision.

2

This case was previously before the Board. In an order dated September 29, 2011, the Board set aside OWCP’s
January 6, 2011 overpayment decision on procedural grounds and remanded the case for further development.
Docket No. 11-650 (issued September 28, 2011).

2

During a November 3, 2011 telephone conference, appellant reiterated his contention that
he was not at fault because OWCP had erred in the creation of the overpayment. He stated that
repayment would create a financial hardship. OWCP’s hearing representative reviewed
appellant’s overpayment recovery questionnaire, which listed monthly income in the amount of
$4,736.00 and monthly expenses in the amount of $5,899.00. The hearing representative advised
appellant that he would not be able to establish hardship without documentation supporting his
income and expenses. The record was kept open for 20 days in order to provide appellant with
the opportunity to submit additional information. No additional evidence was received.
In a December 6, 2011 decision, OWCP’s hearing representative found that appellant was
at fault in creating an overpayment in the amount of $140,814.99 because he had accepted
payments that he knew or reasonably should have known were incorrect. The hearing
representative directed appellant to repay the overpayment by submitting a monthly check in the
amount of $1,000.00.
LEGAL PRECEDENT -- ISSUE 1
FECA authorizes the payment of a schedule award for the loss or loss of use of a
specified member, organ or function of the body. Compensation for the total loss of a lower
extremity, as with amputation at the hip, is 288 weeks of compensation. Partial losses are
compensated proportionately.3
ANALYSIS -- ISSUE 1
The fact and amount of overpayment are not in dispute. Appellant’s September 22, 2006
schedule award was paid in a lump-sum payment in the amount of $152,037.62. He
acknowledged that he was not to receive any additional compensation during the period of the
schedule award, May 1, 2006 through November 6, 2011. Appellant continued, however, to
receive periodic payments through October 23, 2010 in the amount of $140,814.99. As he was
not entitled to such payments, an overpayment arose. The Board has reviewed the compensation
payment history and finds that appellant received $140,814.99 in compensation from May 1,
2006 through October 23, 2010. The Board will therefore affirm OWCP’s December 6, 2011
decision on the issues of fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled. According to section 8129(b) of FECA, the
only exception to this general rule is that adjustment or recovery by the United States may not be
made when incorrect payment had been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.4
3

5 U.S.C. § 8107.

4

Id. at § 8129(b).

3

OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payment he or she
receives from OWCP are proper. The recipient must show good faith and exercise a high degree
of care in reporting events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) failed to provide information which he or she knew or
should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect.5
Whether or not an individual was at fault with respect to the creation of an overpayment
depends on the circumstances. The degree of care expected may vary with the complexity of
those circumstances and the individual’s capacity to realize that he is being overpaid.6
The fact that OWCP may have erred in making the overpayment does not by itself relieve
the individual who received the overpayment from liability for repayment if the individual also
was at fault in accepting the overpayment.7
ANALYSIS -- ISSUE 2
The provisions of appellant’s July 18, 2006 schedule award defined the period of the
award as May 1, 2006 to November 6, 2011. Further, he sought payment of a lump sum which
was approved by OWCP. The terms of the lump sum was in full satisfaction of the award and
precluded appellant’s receipt of any further monetary compensation benefits during the period of
the award. He agreed to these terms. Having been placed on notice, appellant knew or should
have known that he was not entitled to additional compensation payments after he received the
lump sum. Notwithstanding, accepted receipt of compensation payments for more than five
years. Under the circumstances of this case, the Board finds that appellant was at fault in
creating the overpayment because he accepted payments that he should have known to be
incorrect and is, therefore, not entitled to consideration of waiver.
Appellant contends that he was not at fault because OWCP’s error created the
overpayment. OWCP’s negligence, however, does not relieve him of fault in accepting the
incorrect payments.8 Appellant also stated that he is financially unstable. As the Board has
determined that he was at fault in the creation of the overpayment, waiver cannot be considered.
The Board finds that appellant was at fault in creating the overpayment, as he knew or
should have known that the payments he accepted after receiving the lump-sum schedule award

5

20 C.F.R. § 10.433(a).

6

Id. at § 10.433(b).

7

Id. at § 10.435(a).

8

Id.

4

were incorrect. As he was with fault in this matter, appellant is not entitled to consideration of
waiver. The Board will affirm OWCP’s December 6, 2011 decision on the issue of fault.
CONCLUSION
The Board finds that appellant was at fault in creating an overpayment of $140,814.99
and is thus not eligible for consideration of waiver.9

9

The Board does not have jurisdiction over recovery of the overpayment as OWCP has not issued a final decision
directing recovery from continuing compensation benefits. See 20 C.F.R. § 501.2(c); see D.R., 59 ECAB
148 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the December 6, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

